          Case 1:21-cv-01803-ER Document 10 Filed 05/06/21 Page 1 of 3

                                 Fair Labor Defense LLC
                               188 Grand Street, Suite 225, New York, NY 10013



                                                                                  May 6, 2021

Hon. Edgardo Ramos
U.S. District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Defendants' Pre-Motion Letter in Coker v. Goldberg & Associates P.C. et
       al., No. 21 Civ. 01803 (S.D.N.Y.)

Judge Ramos:

        This firm represents the defendants, Goldberg & Associates P.C. and Julie Goldberg,
in the above-captioned action. I write pursuant to Part 2.A. of the Court's Individual Practices
in order to request a pre-motion conference prior to filing a motion to dismiss.

A.     Brief Background

        The following allegations are based on Plaintiff's complaint and accepted as true for
purposes of this letter. ¶¶1-52.1 Defendant Goldberg & Associates P.C. is a law firm that
focuses on immigration law, ¶7, and "Julie Goldberg is an attorney licensed to practice in the
state of California." ¶14.

        "Plaintiff Sade Coker worked for Goldberg & Associates as an Executive Assistant
from September 25, 2020 to October 30, 2020." ¶24. During this five week period,
"Defendant Goldberg was Plaintiff's boss." ¶21. "As an executive assistant/ personal
assistant, Plaintiff's duties and responsibilities were varied. Sometimes she performed the
work of a legal assistant such as organizing case documents, and on other days Plaintiff
would be asked to assist Defendant's mother and to schedule personal appointments." ¶ 27.
"Plaintiff inquired . . . about her lack of overtime pay to her immediate superior, Julie
Goldberg. . . . Shortly thereafter, Defendant Goldberg terminated Plaintiff's employment."
¶¶41-43.

        Through counsel, Plaintiff filed a complaint on March 2, 2021, in which she has
asserted two federal claims against Defendants for failure to pay overtime (¶¶ 31-35) and
retaliation (¶¶ 41-48) under the Fair Labor Standard Acts ("FLSA"), 29 U.S.C. 201 et seq.
Plaintiff also brings three claims under New York Labor Law and alleges supplement
jurisdiction over these claims pursuant to 28 U.S.C. § 1367.



1
       ¶_ refers to paragraph _ of the Complaint filed on March 2, 2021. See Dkt. #1.

                                                     1
          Case 1:21-cv-01803-ER Document 10 Filed 05/06/21 Page 2 of 3

                                  Fair Labor Defense LLC
                                188 Grand Street, Suite 225, New York, NY 10013


B.     Plaintiff's Federal Overtime Claim Should Be Dismissed

        Plaintiff's own allegations establish that she worked as an executive assistant and is,
thus, exempt from the FLSA's overtime requirements. The Complaint states: "Plaintiff Sade
Coker worked for Goldberg & Associates as an Executive Assistant from September 25,
2020 to October 30, 2020." ¶ 24. Department of Labor regulations state: "An executive
assistant or administrative assistant to a business owner . . . meets the duties requirements
for the administrative exemption if such employee, without specific instructions or
prescribed procedures, has been delegated authority regarding matters of significance." 29
C.F.R. § 541.203(d) (emphasis added); see also Opinion Letter Fair Labor Standards Act
(FLSA), 2006 WL 4512965, *1-*2, *6 (U.S. Dep't of Labor Oct. 26, 2006) (executive
assistant job fell within the administrative exemption).

       Even though it is an affirmative defense, an FLSA exemption "may be raised in a
pre-answer Rule 12(b)(6) motion 'if the defense appears on the face of the complaint.'" Chen
v. Major League Baseball Properties, Inc., 798 F.3d 72, 81 (2d Cir. 2015) (quoting Iowa Pub.
Emps. Ret. Sys. v. MF Global, Ltd., 620 F.3d 137, 145 (2d Cir. 2010)); see also Jones v. Bock,
549 U.S. 199, 215 (2007). Plaintiff's claim must therefore be dismissed.

        In addition, if Plaintiff were to argue that she did not "really" work as an executive
assistant, then Plaintiff's allegations are simply too vague to satisfy the requirements of the
Federal Rules and Plaintiff has failed to adequately describe the work she performed. A
plaintiff is "reasonably expected to recall basic facts about [her] own work experience, such
as . . . the types of tasks he performed during his overtime hours." Perkins v. 199 SEIU
United Healthcare Workers E., 73 F. Supp. 3d 278, 290 (S.D.N.Y. 2014).

        Plaintiff has only one allegation about her job: "As an executive assistant/personal
assistant, Plaintiff's duties and responsibilities were varied. Sometimes she performed the
work of a legal assistant such as organizing case documents, and on other days Plaintiff
would be asked to assist Defendant's mother and to schedule personal appointments." ¶ 27.
Indeed, it is telling that even though this is a dispute about overtime, Plaintiff does not allege
her salary of $85,000. Plaintiff's allegations fundamentally lack "factual context or content."
Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 (2d Cir. 2013).

        The paucity of facts about Plaintiff's own work experience in light of this well-known
defense (i.e., executive assistants are exempt from the FLSA) leads to the conclusion that
Plaintiff is, to borrow a phrase used by courts in this Circuit, "hiding the ball." Lundy v.
Catholic Health Sys. of Long Island, Inc., 711 F.3d 106, 111 (2d Cir. 2013). Regardless, this
claim is subject to a defense that appears on the face of the complaint or should be dismissed
for being too vague to sustain a claim particularly given that Plaintiff could have easily
alleged any relevant facts to state a plausible claim if they exist.




                                                      2
          Case 1:21-cv-01803-ER Document 10 Filed 05/06/21 Page 3 of 3

                                  Fair Labor Defense LLC
                                188 Grand Street, Suite 225, New York, NY 10013



C.     Plaintiff's Federal Retaliation Claim Should Be Dismissed

        Plaintiff has also failed to state a plausible retaliation claim under the FLSA. Buried
in the legal claims section of the Complaint are the following allegations: "Plaintiff inquired
or complained verbally about her lack of overtime pay to her immediate superior, Julie
Goldberg. By complaining about the propriety of these pay practices to Defendants, Plaintiff
engaged in activity protected under the FLSA. Shortly thereafter, Defendant Goldberg
terminated Plaintiff's employment." ¶¶ 41-43 (emphasis added).

        An oral complaint is protected activity under the FLSA only if "the complaint is
'sufficiently clear and detailed for a reasonable employer to understand it, in light of both
content and context, as an assertion of rights protected by the statute and a call for their
protection.'" Greathouse v. JHS Sec. Inc., 784 F.3d 105, 107 (2d Cir. 2015) (quoting Kasten v.
Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011)). Plaintiff "must show that
that 'a reasonable employer' could find that her complaint would fall under the scope of the
FLSA's protection." Marcotte v. City of Rochester, 677 F. App'x 723, 726 (2d Cir. 2017).

        Plaintiff has, at most, alleged facts "merely consistent with" liability and, thus, failed
to cross "the line between possibility and plausibility of 'entitlement of relief.'" Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009). Making an "inquiry" about "lack of overtime pay" is not an
assertion of rights protected by federal law along with a call for their protection. Nor, even
crediting this allegation as true, is it plausible that any reasonable employer would find that
an inquiry falls under the FLSA's protection. Rule 8 itself requires a showing of entitlement
to relief for retaliation, which Plaintiff's Complaint fails to provide.

D.     Conclusion

        Defendants request a pre-motion conference as they intend to move to dismiss the
federal claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. If the
federal claims are dismissed, then the Court should decline supplemental jurisdiction over
the state claims at this early stage of the litigation. See Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 350 n.7 (1988).

                                                                                        Respectfully,

                                                                                     /s/ Davi Kasel
                                                                                        David Kasell
                                                                            Fair Labor Defense LLC
                                                                          188 Grand Street, Suite 225
                                                                               New York, NY 10013
                                                                                     (800) 724-3341



                                                      3
